Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: Roberts U.S. Publication 2011/0093065 is the closest prior art an annuloplasty band comprising: an elongated discontinuous body including an inner rigid or semi-rigid core surrounded by a suture-permeable interface, the body defining an asymmetric shape as viewed in top plan view that generally conforms to a portion of the shape of the mitral annulus and extends around the entire posterior aspect ending at a first free end and extending counterclockwise farther around on an opposite side past the intersection of the major axis and the annulus into the anterior aspect and ending at a second free end, the body defining a gap between the first and second ends, wherein the body has a first high point at an upward bow centered at a mid-point of the posterior aspect. Furthermore, Roberts discloses the body has a saddle shape. However, Carpentier et al. does not expressly disclose the body has a partial saddle shape with two low points located approximately at intersections of the major axis and the annulus when the ring is implanted, and a second high point at the second free end.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEEMA MATHEW whose telephone number is (571) 270-1452.  The examiner can normally be reached on Monday-Friday 8:30 am – 4:30 pm.
If attempts to reach the examiner by telephone are unsuccessful, please contact the examiner’s supervisor, SPE, Jennifer Dieterle at (571) 270-7872. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/SEEMA MATHEW/
Primary Examiner, Art Unit 3774